   Case 2:21-cr-00724-SDW Document 60 Filed 09/16/21 Page 1 of 2 PageID: 85

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
    v.                          *      CRIM. NO. 21-724 (SDW)
                                *
JANEL BLACKMAN                  *
                                *
                              *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

         That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

See Attachment A.



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:   September 16, 2021
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
  Case 2:21-cr-00724-SDW Document 60 Filed 09/16/21 Page 2 of 2 PageID: 86




                               ATTACHMENT A

       The Court finds that the guilty plea hearing to be held on September 16,
2021, cannot be further delayed without serious harm to the interests of
justice, for the following reasons:

      1.    To ensure that the Court is not overwhelmed by cases and
            proceedings at the conclusion of this period of emergency.
            Currently, District Judges in New Jersey handle a substantially
            larger docket of cases than Judges in other Districts in the United
            States. New criminal cases continue to be assigned by the Court
            during the emergency. If the Court cannot resolve matters now by
            guilty plea, the resulting backlog will overwhelm the Court’s ability
            to function effectively. The concern of such congestion and the
            particular harm that likely will be caused by delays in the
            processing of cases and matters in the future is particularly acute
            in this emergency, at least given that: (1) it is unknown when this
            emergency will subside and when the Court will be able to function
            at normal capacity; and (2) this District’s pre-existing shortage of
            District Court Judges which already has challenged the Court’s
            ability to process and resolve cases. This District currently has
            four District Judge vacancies, all of which have been pending for
            more than a year. The Federal Judicial Conference has deemed
            the District’s vacancies judicial emergencies.

      2.    To permit defendant JANEL BLACKMAN to obtain a speedy
            resolution of her case through an admission of guilt, and to make
            amends to any victims through an admission of responsibility and
            restitution. Defendant BLACKMAN has asked for this case to be
            resolved today by guilty plea.

      3.    To permit the victims of this offense, namely, the postal customers
            whose mail was stolen and certain financial institutions, the ability
            to obtain a speedy determination of guilt/responsibility for the
            harm caused to them by the offender and her co-conspirators and
            to obtain restitution in an amount to be determined at sentencing.

      4.    To permit the Government to obtain a resolution of the case so that
            the Government, already operating in a restricted capacity due to
            the emergency, may appropriately focus its resources on other,
            emerging criminal matters. The Government has asked for this
            case to be resolved today by guilty plea.
